UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2290


OZIE M. WARE,

                Plaintiff – Appellant,

          v.

RODNEY PRUITT; JUDGE FLYNN,

                Defendants – Appellees,

          and

J. E. PATSOURAKOS, Officer; OFFICER GRIFFIN,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:09-cv-02360-MBS-JRM)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ozie M. Ware, Appellant Pro Se.     Evan Markus Gessner, LIDE &
PAULEY, LLC, Lexington, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ozie M. Ware seeks to appeal the district court order

dismissing his claims against two of the four Defendants named

in his law suit.           This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen       v.   Beneficial   Indus.   Loan    Corp.,    337 U.S. 541

(1949).       The order Ware seeks to appeal is neither a final order

nor      an     appealable       interlocutory      or        collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                       We

dispense       with    oral    argument   because       the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                          2